Citation Nr: 1525536	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-38 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York. 

In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing held at the RO in New York, New York.    The transcript of this hearing is a part of the record.  

In July 2014, the Board denied the claims to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD) and an acquired psychiatric disability other than PTSD, to include schizophrenia.  The Veteran appealed that decision to the United States Court of Veterans Claims (Court) with respect to the issue of whether new and material evidence was received that is sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.  In a December 2014 joint motion for remand (JMR), the Court vacated the July 2014 Board decision and remanded the claim for readjudication in compliance with the memorandum decision.  The claim has now been returned to the Board.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in October 1982, the RO denied entitlement to service connection for a nervous condition; the Veteran did not initiate an appeal and that rating decision became final. 

2.  In a rating decision issued in July 2006, the RO held that new and material evidence had not been submitted to reopen the claim for service connection for a nervous condition; the Veteran did not initiate an appeal and that rating decision became final.  
 
3.  Evidence added to the record since the July 2006 rating decision is not cumulative or redundant to the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia. 


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that held that new and material evidence had not been submitted to reopen the claim for service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the Board's favorable action on the Veteran's petition to reopen the claim of service connection for an acquire psychiatric disability other than PTSD, to include schizophrenia, and finding new and material evidence sufficient to reopen that claim, the Board finds that no further action is required to comply with the VCAA in regards to matter concerning the petition to reopen.

I. New and Material Evidence to Reopen Claim

The Veteran is seeking to reopen his claim for service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia, previously claimed as a nervous condition.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The RO denied the Veteran's original claim of service connection for a nervous condition in a October 1982 rating decision, noting that the Veteran's service treatment records (STR) were unavailable except for the June 1982 Physical Evaluation Board Proceeding Report.  That decision was predicated on the finding that the Veteran's disability pre-existed his military service and there is no evidence of aggravation therein.

In March 2006, the Veteran submitted a response from the National Personnel Records Center (NPRC) indicating that it did not have his STRs.  In a July 2006 Rating Decision, the RO denied the claim to reopen a previously denied claim of service connection for schizophrenia disorder.  In August 2008, the Veteran again submitted a claim to reopen.  In July 2009, the RO found that new and material evidence has not been submitted.  

The new evidence submitted since the July 2006 rating decision includes VA outpatient treatment records (New York VA Medical Center), lay statements from the Veteran, buddy statements, private medical opinion, and hearing testimonies.  

In April 2015, the Veteran submitted a Feburary 2015 private medical opinion from Dr. David Kahn which notes a diagnosis of schizophrenia that meets the DSM-V criteria.  The private psychiatrist also found that the Veteran's clearly and unmistakable suffered from psychiatric disorder with psychiatric symptoms prior to service, and it is "more at likely than not that his condition was aggravated by military service, beyond the natural progression during service and ultimately developed into" schizophrenia.  The private psychiatrist also found that the schizophrenia disorder did manifest to a compensable degree of 10 percent or more during active service.  The credibility of the foregoing opinions is presumed for purposes of determining whether new and material evidence has been received to reopen the claim.  Justus, 3 Vet. App. at 513.  As this favorable evidence directly relates to the question of whether schizophrenia was incurred or aggravated in service, it is new and material.   Thus, the Board finds that the evidence received since the last final decision is not cumulative and redundant of evidence previously considered, and raises the possibility of substantiating the claim of service connection for schizophrenia.  See 38 C.F.R. § 3.156(a).  Therefore, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received; the claim for service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia is reopened.

REMAND

As noted above, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted private medical opinion is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  Once the claim is reopened, however, the presumption no longer attaches.  

The Board finds that the February 2015 private medical opinion by Dr. David Kahn is insufficient to substantiate the claim of service connection.  The private psychiatrist reported that he conducted a one hour examination and reviewed the claims file in its entirety.  The private psychiatrist referenced STRs that revealed a history of psychiatric treatment and hospitalization while the Veteran was in service.  He also found that the "reports gathered in the record" provide clear and unmistakable evidence that the Veteran suffered from a psychiatric disorder involving psychosis and treated with anti-psychosis treatment prior to service.  The private psychiatrist relied on the fact that the Veteran was eligible for enlistment and served for over a year and a half to support his conclusion that the Veteran's  prior psychiatric disorder was aggravated beyond its natural progression during service and ultimately developed into schizophrenia.  He also notes that the altercation with another service member and "possibly other stressors" in the military aggravated his pre-existing psychiatric disorder.  Thus, he opined that there is no clear and unmistakable evidence that his psychiatric condition was not aggravated during service.  On the contrary, he concluded that the pre-existing psychiatric disorder was aggravated during service beyond its natural progression and developed into schizophrenia in March 1982.  However, no rationale was offered for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, this opinion also added that the Veteran's psychiatric disorder was aggravated by "possibly other stressors" in service is speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Thus, the Board finds that the private opinion is insufficient to substantiate the claim for service connection.  As there are no probative etiological opinions of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed schizophrenia.

On remand, VCAA notice and efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for an acquired psychiatric disability other than PTSD, to include schizophrenia. 

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the New York VA Medical Center since February 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include schizophrenia.

The entire claims file, to include a complete copy of the remand, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and test should be should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

Schizophrenia

(a)  Is it clear and unmistakable that the Veteran entered service with an acquired psychiatric disorder, to include schizophrenia?  Please explain why.  

(b)  If the Veteran's schizophrenia clearly and unmistakably preexisted service, is it clear and unmistakable that his schizophrenia WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his disability during service; or, that it is clear and unmistakable that any increase in the severity of his disability was due to the natural progress of that pre-existing condition.  Please explain why.  The examiner must discuss the findings noted in the service treatment records.  

(c) If the Veteran's schizophrenia DID NOT clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder, to include schizophrenia, is etiologically related to symptomatology noted in service?  Please explain why.  The examiner should also address the Veteran's argument that his entrance examination supports a continuity of symptomatology and/or chronicity theory of entitlement.  

2.  The AOJ/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  The AOJ/AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


